Gibson, P. J.
Appeal from a judgment of the Court of Claims which dismissed, after trial, a claim for damages for personal injuries sustained when claimant fell to the floor of a roller skating rink, following which it was ascertained that one skate, which had been secured to claimant’s shoe by a clamp, supplemented by a strap, had become disengaged. Upon the original submission of the appeal we withheld determination thereof and remitted the ease to the trial court for the making of adequate findings (24 A D 2d 680), which have now been supplied. There was evidence that the strap broke but there was no proof at all with respect to the clamp, which, as above noted, was also disengaged. Testimony that the strap was “ dry and erumply ” was insufficient to establish either the cause of action in negligence or that for .breach of warranty. The Court of Claims found, in effect, that claimant had not sustained the burden of proving proximate cause and we perceive no basis upon which that finding may he disturbed.
Judgment affirmed, without costs. Plerlihy, Reynolds, Taylor and Aulisi, JJ., concur.